Citation Nr: 1429305	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  07-27 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis.

2.  Entitlement to a disability rating in excess of 30 percent for depression.

3.  Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1984 until July 1987. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

These matters were previously before the Board in May 2011 and November 2013 when they were remanded for further development.  For the reasons discussed below the Board finds that another remand is necessary.  

The issues of entitlement to service connection for a respiratory disability, a cardiac disability, and arthritis, and the issue of whether there was clear and unmistakable error (CUE) in the June 1999 rating decision denying entitlement to service connection for hypertension have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is necessary prior to adjudicating the Veteran's claim for entitlement to TDIU.  Additional action is also required in conjunction with the Veteran's pending increased rating claims for depression and hemorrhoids.

Preliminarily, the Board notes that it is unclear whether all pertinent Social Security Administration (SSA) records have been associated with the claims file.  In Waddell v. Brown, 5 Vet. App. 454 (1993), the Court held that VA must obtain SSA records that may have a bearing on claims for VA benefits.  An April 2012 report of contact noted that the Veteran reported that he was granted SSA disability effective January 2012.  Although there is a favorable SSA decision of record, the SSA decision does not contain a legible date stamp.  Furthermore, the most recent date-stamped SSA medical records predate the January 2012 decision.  Accordingly, the AOJ should obtain a complete copy of all SSA records. 

With regard to the Veteran's claim for an increased rating for hemorrhoids, in October 2012 the Veteran filed a timely notice of disagreement with the September 2012 rating decision, that granted a total disability rating for hemorrhoids from May 24, 2012 to June 30, 2012, and a noncompensable rating thereafter.  The filing of a notice of disagreement places a claim in appellate status.  The failure to issue a statement of the case (SOC) in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2013).  To date, the AOJ has not issued a SOC addressing the Veteran's claim for an increased rating for hemorrhoids.  Under these circumstances, the Board must remand this claim to the AOJ to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Board notes, however, that this claim will be returned to the Board for appellate consideration after issuance of the SOC only if an appeal is perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

With regard to the Veteran's claims of entitlement to a TDIU and entitlement to an evaluation in excess of 30 percent for depression, the Board finds that there has not been substantial compliance with the Board's prior remand directives.  In May 2011, the Board remanded the Veteran's claim for a rating in excess of 30 percent for depression to afford the Veteran a SOC and an opportunity to perfect his appeal as to this issue.  The Veteran was sent an SOC in February 2012.  However, an April 2012 report of general information noted that the Veteran had not received the February 2012 SOC and that VA would resend it.  A review of the record indicates that another SOC was not provided to the Veteran.  Additionally, the May 2011 and November 2013 remands directed that the AOJ obtain and associate with the claims file the Veteran's VA vocational rehabilitation folder and independent living program records.  Although the AOJ requested those records, they were not associated with the claims file.  Accordingly, the Board finds that there has not been substantial compliance with the Board's prior remand directives and the claims must be remanded.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.)


Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims folder VA treatment records from the VA medical center in Biloxi, Mississippi, and any associated outpatient clinic records dated from November 2013 to the present.  All attempts to obtain these records must be documented in the claims file.

2.  Obtain and associate with the claims folder the Veteran's VA vocational rehabilitation folder and independent living program records.  All attempts to obtain these records must be documented in the claims file.

3.  Contact the SSA and request a copy of any decision made pursuant to a claim by the Veteran for disability benefits, as well as the medical records upon which any decision was based.  All requests and responses, positive and negative, should be associated with the Veteran's claims file.  Efforts to obtain these and any other Federal records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain the same would be futile.  If it is so determined, provide the Veteran appropriate notice under 38 C.F.R. § 3.159(e) (2013) and an opportunity to respond.

4.  Provide the Veteran with a SOC addressing the pending appeals for increased ratings for depression and hemorrhoids.  The Veteran and his representative are reminded that to vest the Board with jurisdiction over those issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2013).  

5.  The Veteran should be scheduled for a VA evaluation by a vocational specialist to ascertain and evaluate whether his service-connected disabilities render him unable to secure or follow a substantially gainful occupation. 

The specialist is requested to address the impact of the Veteran's service-connected disabilities (including depression, hemorrhoids, right knee PFS, and any other service connected disability) on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  When addressing the functional limitations, the specialist should not consider the effects of age or any nonservice-connected disabilities.  The specialist should address the functional effects of the Veteran's service-connected disabilities.

A complete rationale should be given for any opinion provided.

6.  Thereafter, if the required disability percentage under 38 C.F.R. § 4.16(a) is not met, the claim must be referred to the Director of Compensation for consideration of an extraschedular TDIU rating.

7.  Finally, after any other development the AOJ should deem necessary, readjudicate the claims.  If any benefit sought on appeal remains denied, provide a Supplemental statement of the case to the Veteran and his representative, and an appropriate period in which to respond.  Then, if warranted, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



